Citation Nr: 0320964	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for thoracic outlet 
syndrome.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1982. 

The current appeal arose from a March 1998 rating decision 
and a July 2001 decision review officer (DRO) decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the March 1998 rating 
decision, the RO held that new and material evidence had not 
been submitted to reopen the claim of service connection for 
hypertension, and denied the claim for a compensable rating 
for thoracic outlet syndrome.  In the July 2001 DRO decision, 
the DRO granted service connection for bilateral 
sensorineural hearing loss, effective May 19, 2000, and 
assigned a 20 percent disability rating effective that same 
day.  

The veteran provided oral testimony before the undersigned 
Veterans Law Judge at a hearing held in Washington, DC, in 
November 2002, a transcript of which has been associated with 
the claims file.

In February 2003, the Board undertook additional development 
on the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002), to include obtaining VA medical 
records.  In April 2003, the Board held that new and material 
evidence had been received to reopen a claim of service 
connection for hypertension, and additional development was 
undertaken on the issue of service connection for 
hypertension.

At the November 2002 hearing, the veteran raised the issue of 
service connection for a kidney disorder as secondary to 
taking medication for the service-connected thoracic outlet 
syndrome.  Also, VA medical records received by the Board 
reveal a diagnosis of post-traumatic stress disorder (PTSD).  

As the veteran received the Combat Action Ribbon, the issue 
of service connection for PTSD has been reasonably raised.  
See Norris v. West, 12 Vet. App. 413, 420 (1999); Perry v. 
West, 12 Vet. App. 365, 368 (1999).  Moreover, an August 2001 
VA outpatient treatment record reflects an impression of 
service-connected osteoarthritis; service connection has been 
granted for several orthopedic disorders of the upper and 
lower extremities.  In the April 2003 Board decision, the 
Board noted that in a February 1992 statement, the veteran 
raised claims of service connection for gastrointestinal 
bleeding and peripheral neuropathy of the lower extremities.  

These matters are referred to the RO for clarification, 
initial consideration and appropriate adjudicative action 
if/as warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Appeals Management Center/Veterans Benefits Administration 
Evidence Development Unit/RO (AMC/VBA EDU/RO).  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or AMC/VBA EDU/ROs) to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to an 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The CAFC held that this is contrary 
to the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the February 2003 development, the Board 
obtained VA medical records.  This evidence has not been 
considered by an AOJ, and the appellant has not waived 
initial AOJ consideration of this evidence.  See 38 C.F.R. 
§ 20.1304 (2002).

Additionally, not all of the development per the directives 
of the February 2003 development memorandum has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an August 1997 statement, Dr. RWS, a chiropractor, opined 
that the veteran had cervical spine intervertebral disc 
syndrome, cervical neuropathy and cervical degenerative joint 
disease, and that these diagnoses were the same as the 
veteran's service-connected disability.  VA medical records 
reflect a diagnosis of bilateral carpal tunnel syndrome, and 
VA X-rays of the cervical spine taken in February 1998 show 
spinal stenosis.  

In his December 1999 VA Form 9 and at the November 2002 
hearing, the veteran reported that the symptoms of the 
service-connected thoracic outlet syndrome included 
limitation of motion of the neck and upper extremities along 
with numbness and pain.

Also, in his December 1999 VA Form 9, the veteran asserted 
that his diabetes mellitus exacerbated his hypertension.  In 
an April 2002 rating decision, the RO granted service 
connection for diabetes mellitus.

The issues of secondary service connection for cervical spine 
intervertebral disc syndrome, cervical neuropathy, cervical 
degenerative joint disease, cervical spinal stenosis, and 
bilateral carpal tunnel syndrome have been explicitly or 
reasonably raised.  Norris, supra; Perry, supra.  

Also, the issue of service connection for hypertension as 
secondary to the service-connected diabetes mellitus has been 
explicitly or reasonably raised.  Norris, supra; Perry, 
supra.  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Also, the Board in its April 2003 decision noted that in the 
February 1992 statement, the veteran indicated that the claim 
of service connection for a cervical spine disability should 
be reopened, and also raised a claim of clear and 
unmistakable error (CUE) in a March 1983 rating decision 
wherein the RO denied service connection for a congenital 
deformity of the neck.  The Board also noted that in that 
same statement, the veteran also raised a claim of service 
connection for peripheral neuropathy of the upper 
extremities.  The Board referred these matters back to the 
RO.  However, such issues are inextricably intertwined with 
the issue of a compensable rating for thoracic outlet 
syndrome.  Harris, supra.

Accordingly, the AMC/VBA EDU/RO should adjudicate the issues 
of secondary service connection for cervical spine 
intervertebral disc syndrome, cervical neuropathy, cervical 
degenerative joint disease, cervical spinal stenosis, 
bilateral carpal tunnel syndrome, and hypertension.

Additionally, the AMC/VBA EDU/RO should, if the RO has not 
already done so, adjudicate whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a congenital deformity of the cervical spine, whether 
there was CUE in the March 1983 rating decision in which the 
RO denied service connection for a congenital deformity of 
the cervical spine, and service connection for peripheral 
neuropathy of the upper extremities.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).  The 
RO did not provide the appellant a development letter 
consistent with the notice requirements of the VCAA, as 
clarified by Quartuccio, supra; therefore, the AMC/VBA EDU/RO 
should sent such a letter.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the AMC/VBA EDU/RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The AMC/VBA EDU/RO should furnish the 
appellant a development letter on the 
issues on appeal consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  

The AMC/VBA EDU/RO should advise the 
appellant that it will be adjudicating 
the issues of service connection for 
secondary service connection for cervical 
spine intervertebral disc syndrome, 
cervical neuropathy, cervical 
degenerative joint disease, cervical 
spinal stenosis, bilateral carpal tunnel 
syndrome, and hypertension.  

The AMC/VBA EDU/RO should also advise the 
appellant that if the RO has not already 
done so, it will adjudicate the issues of 
whether new and material evidence has 
been submitted to reopen the claim of 
service connection for a congenital 
deformity of the cervical spine, whether 
there was CUE in the March 1983 rating 
decision in which the RO denied service 
connection for a congenital deformity of 
the cervical spine, and service 
connection for peripheral neuropathy of 
the upper extremities.  

The AMC/VBA EDU/RO should advise the 
appellant of the which evidence VA will 
provide, which evidence claimant is to 
provide, and the evidence necessary to 
substantiate the claims on appeal and the 
claims that will be - and may be - 
adjudicated by the AMC/VBA EDU/RO.

The AMC/VBA EDU/RO should advise the 
appellant that he has up to one year 
after a VCAA notice letter is provided to 
submit additional information, and that 
if the case is returned to the Board, the 
Board will not be able to adjudicate the 
claims prior to the expiration of the 
one-year time period unless the appellant 
indicates that he has no additional 
information to submit or waives the one-
year response period.  


3.  The AMC/VBA EDU/RO should obtain any 
temporary claims file for the veteran 
from the RO.

4.  The AMC/VBA EDU/RO should ask the 
appellant to identify all sources of 
treatment or evaluation, VA and non-VA, 
for the following: any non-military 
health care providers who have treated 
him for hypertension during active 
service; hypertension, neck 
symptomatology, neurological 
symptomatology of the upper extremities, 
and diabetes mellitus during the period 
of November 1982 to the present; all VA 
and non-VA health care providers who have 
treated him for hearing loss during the 
period of January 2001 to the present; 
and all VA and non-VA health care 
providers who have treated him for 
thoracic outlet syndrome during the 
period of October 1996 to the present.  

After obtaining any necessary 
authorization, the AMC/VBA EDU/RO should 
obtain any medical records not currently 
on file.  

Regardless of the veteran's response, the 
AMC/VBA EDU/RO should endeavor to obtain 
all outstanding, relevant VA treatment 
reports.

In any event, the AMC/VBA EDU/RO should 
obtain any records from the VA Medical 
Center in Fayetteville, North Carolina, 
and its associated mobile unit in 
Wilmington, North Carolina, for the 
period from 1988 to May 1992 and from May 
2003 to the present.




Moreover, the AMC/VBA EDU/RO should 
advise the veteran that in his December 
1999 VA Form 9, he stated that his VA 
primary care physician said that his 
symptoms of pain, limitation of motion in 
the upper extremities, and numbness in 
the upper extremities were related to his 
service-connected thoracic outlet 
syndrome.  

The AMC/VBA EDU/RO should ask the veteran 
to identify that doctor and the VA 
medical facility where that doctor 
practices medicine.  If the veteran 
identifies that doctor and the VA medical 
facility, the AMC/VBA EDU/RO should 
contact that VA doctor and ask him or her 
to provide a statement identifying all 
the symptomatology of the veteran's 
service-connected thoracic outlet 
syndrome.

Also, the AMC/VBA EDU/RO should obtain 
all records from the following: Drs. RW, 
JL and HAE for the period from November 
1982 to the present; Dr. RWS for the 
period from August 1997 to the present; 
and NHMC from December 2001 to the 
present.

Furthermore, the AMC/VBA EDU/RO should 
advise the veteran that at his November 
2002 hearing, he stated that Dr. HAE said 
that his hypertension was related to 
active service.  The AMC/VBA EDU/RO 
should make reasonable efforts to obtain 
a statement from Dr. HAE regarding 
whether the veteran's hypertension is 
related to active service, if he has an 
opinion on that matter.

5.  Following the above, the AMC/VBA 
EDU/RO should arrange for a VA 
examination of the veteran by a 
cardiovascular specialist, if available, 
or other appropriate medical specialist, 
to determine the nature and etiology of 
hypertension and the interrelationships, 
if any, between hypertension and the 
service-connected diabetes mellitus.  

The claims file, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

Upon completion of the above and 
examination of the veteran, the medical 
specialist should answer the following 
questions:

(a) Is it as least as likely as not that 
hypertension began in the veteran's 
period of active service or is otherwise 
related to his active service, including 
the findings of elevated blood pressure 
readings in service?

(b) Is it is as likely as not that 
hypertension was caused by or permanently 
worsened by the service-connected 
diabetes mellitus?  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
examiner must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the hypertension;

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected diabetes 
mellitus; based on medical 
considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of hypertension are proximately due to 
the service-connected diabetes mellitus.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  The AMC/VBA EDU/RO should arrange for 
an audiological-ear disease examination, 
by an audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to ascertain 
the current extent of severity of the 
bilateral hearing loss.
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

The audiology examiner must administer 
and provide a report of audiological 
testing, to include the results of 
Maryland CNC speech recognition testing, 
and bilateral auditory threshold testing 
at the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  


It is required that the audiology 
examiner provide explicit response to the 
following:  Describe any interference in 
employment caused by the bilateral 
sensorineural hearing loss.

Any opinions expressed by the audiology 
examiner must be accompanied by a 
complete rationale.

7.  The AMC/VBA EDU/RO should arrange for 
VA neurological and vascular examinations 
of the veteran by a neurologist and a 
specialist in vascular diseases or other 
appropriate available medical 
specialists, including on a fee basis if 
necessary, for the purpose of 
ascertaining the current nature and 
extent of severity of the service-
connected thoracic outlet syndrome and 
interrelationships, if any, between any 
cervical spine and neurological disorders 
of the upper extremities found on 
examination and the service-connected 
thoracic outlet syndrome.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  Copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002) must be provided to the 
neurologist.  The examiners must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The neurologist should record pertinent 
medical complaints, symptoms, and 
clinical findings and comment on the 
functional limitations, if any, caused by 
the veteran's service-connected thoracic 
outlet syndrome in light of the 
provisions of 38 C.F.R. 4.40, 4.45, and 
4.59.

The neurologist should also address the 
following:

(a) For each cervical spine disorder and 
each neurological disorder of the upper 
extremities found, including cervical 
spinal stenosis and bilateral carpel 
tunnel syndrome previously reported in 
the record, the neurologist should render 
an opinion as to whether it is as likely 
as not that such a disability(ies) 
was/were caused by or permanently 
worsened by the service-connected 
thoracic outlet syndrome.  If no causal 
relationship is determined to exist, but 
aggravation is said to be present, the 
neurologist must address the following 
medical issues:

(1) The baseline manifestations that are 
due to the effects of the cervical 
spine/neurological disorder(s);

(2) The increased manifestations that, in 
the examiner's opinion, are proximately 
due to the service-connected thoracic 
outlet syndrome, based on medical 
considerations; and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of the cervical spine/neurological 
disorder(s) are proximately due to the 
service-connected thoracic outlet 
syndrome.

(b) Does the service-connected thoracic 
outlet syndrome and any related 
disorder(s) cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to subjective complaints 
of pain, the examiner should comment on 
whether pain is visibly manifested upon 
palpation and movement of the upper 
extremities and/or the cervical spine, 
and whether there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected thoracic outlet syndrome and 
any related disorder(s).

The examiner should indicate whether the 
thoracic outlet syndrome and any related 
disorder(s) cause any limited motion in 
any of the joints of the upper 
extremities and/or the neck and report 
the limitation(s) of motion.  If there is 
painful motion of any joint in the upper 
extremities and/or the cervical spine due 
to the service-connected thoracic outlet 
syndrome and any related disorder(s), the 
neurologist should state at which point, 
in degrees if possible, the range of 
motion pain begins and ends.  The 
examiner should note if such a 
determination cannot be made.

The examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.
(d) The examiner should address whether 
the service-connected thoracic outlet 
syndrome and any related disorder(s) 
involve the joint structure, the muscles 
and nerves.

(e) The examiner should identify any 
nerve(s) affected by the service-
connected thoracic outlet syndrome and 
any related disorder(s) and note whether 
any impairment of sensation, paralysis, 
neuritis or neuralgia is present.  For 
each nerve affected, the examiner should 
comment on how it is manifested and its 
severity.

(f) The examiner should describe any 
interference in employment caused by the 
service-connected thoracic outlet 
syndrome and any related disorder(s).

The specialist in vascular disorders 
should describe all vascular 
manifestations of the service-connected 
thoracic outlet syndrome, the extent of 
their severity, and any interference in 
employment caused by such manifestations.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

8.  Thereafter, the AMC/VBA EDU/RO should 
review the claims file to ensure that all 
of the foregoing requested development 
has been completed.  In particular, the 
AMC/VBA EDU/RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the AMC/VBA EDU/RO should 
implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the AMC/VBA EDU/RO must 
review the claims file to ensure that any 
other notification and development action 
required by the VCAA is completed.  In 
particular, the AMC/VBA EDU/RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107) are fully complied with 
and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/VBA EDU/RO 
should adjudicate the claims of service 
connection for cervical spine 
intervertebral disc syndrome, cervical 
neuropathy, cervical degenerative joint 
disease, cervical spinal stenosis, 
bilateral carpal tunnel syndrome, and any 
other cervical spine and neurological 
disorders of the upper extremities found 
on examination, subject to the limitation 
in the sentence below, with consideration 
of 38 C.F.R. § 3.310(a) (2002), and Allen 
v. Brown, 7 Vet. App. 439 (1995).  

If the RO has not already done so, 
AMC/VBA EDU/RO should adjudicate whether 
new and material evidence has been 
submitted to reopen the claim of service 
connection for a congenital deformity of 
the cervical spine, whether there was CUE 
in the March 1983 rating decision wherein 
the RO denied service connection for a 
congenital deformity of the cervical 
spine, and service connection for 
peripheral neuropathy of the upper 
extremities.

10.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC/VBA EDU/RO 
should readjudicate the claims on appeal 
under a broad interpretation of the 
applicable regulations and CAVC 
decisions.  In particular, the AMC/VBA 
EDU/RO should readjudicate the issue of 
service connection for hypertension, on a 
direct basis and as secondary to service-
connected diabetes mellitus, with 
consideration of 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2002); and Allen, supra.  

The AMC/VBA EDU/RO should readjudicate 
the issue of a compensable rating for 
thoracic outlet syndrome with 
consideration of 38 C.F.R. 
§§ 3.321(b)(1), 4.10, 4.40, 4.40, 4.45, 
4.59 (2002); and DeLuca v. Brown, 8 Vet. 
App. 202 (1995); as applicable, and with 
consideration of whether separate ratings 
are warranted for cervical spine 
disorders, neurological manifestations 
and vascular manifestations, as 
applicable.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).

The AMC/VBA EDU/RO readjudicate the issue 
of entitlement to a compensable 
evaluation for bilateral hearing loss, 
with consideration of 38 C.F.R. § 3.321 
(2002), as applicable

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the AMC/VBA EDU/RO should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the AMC/VBA 
EDU/RO; however, the veteran is hereby notified that failure 
to report for any scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claims 
for service connection for hypertension and for an initial 
compensable rating for bilateral hearing loss.  38 C.F.R. 
§ 3.655 (2002).  Moreover, the governing regulation provides 
that failure to report without good cause shown for any 
examination in connection with his claim for a compensable 
rating for thoracic outlet syndrome will result in the denial 
of that claim.  Id.; Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


